ASSET MANAGEMENT FUND Large Cap Equity Fund Class AMF Shares Class H Shares SUPPLEMENT DATED JUNE 25, 2009 TO PROSPECTUS DATED MARCH 1, 2009 The section “Trust and Fund Information – Investment Adviser – Portfolio Managers” on page 6 is deleted and replaced with the following: Portfolio Managers The portfolio managers of the Adviser manage each Fund’s investments as a team. The portfolio managers responsible for the day-to-day management of the Fund’s investments are John J. McCabe and Mark F. Trautman. Mr.
